LAYHFYHARY

   
   

  

ne
No. 30714  

:N THE SUPREME coURT oF THE STATE oF HAWA;_*IV‘ y 
F"€"\

DEMoNT R. D. coNNER Petiti0ner, §§



VS.

THE HONORABLE VlRGlNlA L. CRANDALL, JUDGE @F THE CfHCUIT
COURT OF THE FlRST ClRCUIT, STATE OF HAWAl‘l, ReSpondent.

ORIGlNAL PROCEEDlNG
(SPP NO. 06-l-OO2l)

ORDER

Nakayama, Acoba, and Duffy, JJ.
assigned by reason of vacancy)

(By: Recktenwald, C.J.,
and Circuit Judge Ayabe,

Upon consideration of petitioner DeMont R. D. Conner's

petition for a writ of mandamus, it appears that the Findings of

Fact, Conclusions of Law, and Order entered on August 3l, 2010 in

SPP No, O6l-l-OO2l is appealable by petitioner pursuant to HRAP‘

40(h) and HRS § 641-ll (Supp. 2009). Therefore, petitioner is

not entitled to extraordinary relief. See Kema v. Gaddis, 91

Hawafi 200, 204-O5, 982 P.2d 334, 338-39 (l999) (A writ of

mandamus is an extraordinary remedy that will not issue unless
the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action. Such writs are not

intended to supersede the legal discretionary authority of the

lower courts, nor are they intended to serve as legal remedies in

lieu of normal appellate procedures.). Accordingly,

ilT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

IT lS E`URTHER ORDERED that the petition for a writ of
mandamus is denied.

DATED: Honolulu, HawaiU4 september 16, 2010_

/17,¢¢¢ /z¢¢¢,/m»¢

team Q_“r\a¢,z»/,